IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-30591
                          Conference Calendar


ERIC ROBERSON,

                                           Plaintiff-Appellant,

versus

JAMES M. LEBLANC; JAMES FELKER; STEVE RADER, Deputy Warden;
JAMES STEVENS; RONNIE WILLIAMS; DENNIS GRIMES,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 01-CV-695
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Eric Roberson, Louisiana state prisoner # 101083, has

appealed the district court’s dismissal of his 42 U.S.C. § 1983

civil rights action.    We DISMISS the appeal as frivolous.

     Roberson contends that the defendant prison officials have

violated his Eighth Amendment rights by subjecting him to

disciplinary actions and retaliation relative to his hobbycraft

material and privileges.    He is not entitled to relief on this


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30591
                                  -2-

claim because he has failed to show or allege the deprivation of

constitutional rights.     See Harper v. Showers, 174 F.3d 716, 720

(5th Cir. 1999).     Nor is Roberson entitled to relief relative to

his conclusional allegations of retaliation.     See Woods v. Smith,

60 F.3d 1161, 1166 (5th Cir. 1995).

     Roberson asserts that the prison administration’s denial

of hobbycraft privileges to him has violated his Fourteenth

Amendment right to equal protection of the law.     This claim lacks

merit because Roberson has not identified himself with a

particular group as to which the appellees have acted with a

discriminatory purpose.     See Woods v. Edwards, 51 F.3d 577, 580

(5th Cir. 1995).

     Roberson’s appeal is without arguable merit and is therefore

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).     Accordingly, Roberson’s appeal is DISMISSED.   See 5TH CIR.

R. 42.2.    The district court’s dismissal of his complaint as

frivolous and the dismissal of this appeal as frivolous both

count as “strikes” pursuant to 28 U.S.C. § 1915(g).       See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).     If Roberson

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is in imminent danger of

serious physical injury.     See 28 U.S.C. § 1915(g).

     Roberson is hereby cautioned that the prosecution of

additional frivolous appeals will invite the imposition of
                           No. 02-30591
                                -3-

sanctions.   Therefore Roberson should review any pending appeals

to determine whether they raise frivolous issues.

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.